UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08747 Dividend and Income Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Dividend and Income Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-785-0400 Date of fiscal year end: 11/30 Date of reporting period: 07/01/2010 - 06/30/2011 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. DIVIDEND AND INCOME FUND, INC. 3M COMPANY Ticker:MMMSecurity ID:88579Y101 Meeting Date: MAY 10, 2011Meeting Type: Annual Record Date:MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Political Contributions Against For Shareholder ABBOTT LABORATORIES Ticker:ABTSecurity ID:002824100 Meeting Date: APR 29, 2011Meeting Type: Annual Record Date:MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Alpern For For Management Elect Director Roxanne S. Austin For For Management Elect Director W. James Farrell For For Management Elect Director H. Laurance Fuller For For Management Elect Director Edward M. Liddy For For Management Elect Director Phebe N. Novakovic For For Management Elect Director William A. Osborn For For Management Elect Director Samuel C. Scott III For For Management Elect Director Glenn F. Tilton For For Management Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Pharmaceutical Price Restraint Against Against Shareholder ACE LIMITED Ticker:ACESecurity ID:H0023R105 Meeting Date: MAY 18, 2011Meeting Type: Annual Record Date:MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Evan G. Greenberg as Director For For Management Elect Leo F. Mullin as Director For For Management Elect Olivier Steimer as Director For For Management Elect Michael P. Connors as Director For For Management Elect Eugene B. Shanks, Jr as Director For For Management Elect John A. Krol as Director For For Management Approve Annual Report For For Management Accept Statutory Financial Statements For For Management Accept Consolidated Financial Statements For For Management 3 Approve Allocation of Income and Dividends For For Management 4 Approve Discharge of Board and Senior Management For For Management Ratify PricewaterhouseCoopers AG as Auditors For For Management Ratify Ratify PricewaterhouseCoopers LLC as Independent Registered Public Accounting Firm as Auditors For For Management Ratify BDO AG as Special Auditors For For Management 6 Approve Dividend Distribution from Legal Reserves For For Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 8 Advisory Vote on Say on Pay Frequency None One Year Management ALTRIA GROUP, INC. Ticker:MOSecurity ID:02209S103 Meeting Date: MAY 19, 2011Meeting Type: Annual Record Date:MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director John T. Casteen III For For Management 4 Elect Director Dinyar S. Devitre For For Management 5 Elect Director Thomas F. Farrell II For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Munoz For For Management 8 Elect Director Nabil Y. Sakkab For For Management 9 Elect Director Michael E. Szymanczyk For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 12 Advisory Vote on Say on Pay Frequency None One Year Management 13 Cease Production of Flavored Tobacco Products Against Against Shareholder ANNALY CAPITAL MANAGEMENT INC. Ticker:NLYSecurity ID:035710409 Meeting Date: JUN 23, 2011Meeting Type: Annual Record Date:MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael A. J. Farrell For For Management 2 Elect Director Jonathan D. Green For Against Management 3 Elect Director John A. Lambiase For For Management 4 Increase Authorized Capital Stock For For Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 6 Advisory Vote on Say on Pay Frequency Three One Year Management 7 Ratify Auditors For For Management AT&T INC. Ticker:TSecurity ID:00206R102 Meeting Date: APR 29, 2011Meeting Type: Annual Record Date:MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Matthew K. Rose For For Management 12 Elect Director Laura D Andrea Tyson For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Advisory Vote on Say on Pay Frequency Three One Year Management 17 Report on Political Contributions Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 19 Provide Right to Act by Written Consent Against For Shareholder AVON PRODUCTS, INC. Ticker:AVPSecurity ID:054303102 Meeting Date: MAY 05, 2011Meeting Type: Annual Record Date:MAR 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Don Cornwell For For Management Elect Director V. Ann Hailey For For Management Elect Director Fred Hassan For For Management Elect Director Andrea Jung For For Management Elect Director Maria Elena Lagomasino For For Management Elect Director Ann S. Moore For For Management Elect Director Paul S. Pressler For For Management Elect Director Gary M. Rodkin For For Management Elect Director Paula Stern For For Management Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker:BMYSecurity ID:110122108 Meeting Date: MAY 03, 2011Meeting Type: Annual Record Date:MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. Andreotti For For Management 2 Elect Director L.B. Campbell For For Management 3 Elect Director J.M. Cornelius For For Management 4 Elect Director L.J. Freeh For For Management 5 Elect Director L.H. Glimcher For For Management 6 Elect Director M. Grobstein For For Management 7 Elect Director L. Johansson For For Management 8 Elect Director A.J. Lacy For For Management 9 Elect Director V.L. Sato For For Management 10 Elect Director E. Sigal For For Management 11 Elect Director T.D. West, Jr. For For Management 12 Elect Director R.S. Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Advisory Vote on Say on Pay Frequency Three One Year Management 16 Increase Disclosure of Executive Compensation Against Against Shareholder 17 Provide Right to Act by Written Consent Against For Shareholder 18 Adopt Policy to Restrain Pharmaceutical Price Increases Against Against Shareholder E. I. DU PONT DE NEMOURS AND COMPANY Ticker:DDSecurity ID:263534109 Meeting Date: APR 27, 2011Meeting Type: Annual Record Date:MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Brown For For Management 2 Elect Director Robert A. Brown For For Management 3 Elect Director Bertrand P. Collomb For For Management 4 Elect Director Curtis J. Crawford For For Management 5 Elect Director Alexander M. Cutler For For Management 6 Elect Director Eleuthere I. du Pont For For Management 7 Elect Director Marillyn A. Hewson For For Management 8 Elect Director Lois D. Juliber For For Management 9 Elect Director Ellen J. Kullman For For Management 10 Elect Director William K. Reilly For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 16 Report on Genetically Engineered Seed Against Against Shareholder 17 Report on Pay Disparity Against Against Shareholder FRONTIER COMMUNICATIONS CORPORATION Ticker:FTRSecurity ID:35906A108 Meeting Date: MAY 12, 2011Meeting Type: Annual Record Date:MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leroy T. Barnes, Jr. For For Management Elect Director Peter C.B. Bynoe For For Management Elect Director Jeri B. Finard For For Management Elect Director Edward Fraioli For For Management Elect Director James S. Kahan For For Management Elect Director Pamela D.A. Reeve For For Management Elect Director Howard L. Schrott For For Management Elect Director Larraine D. Segil For For Management Elect Director Mark Shapiro For For Management Elect Director Myron A. Wick, III For For Management Elect Director Mary Agnes Wilderotter For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Require Independent Board Chairman Against Against Shareholder 5 Ratify Auditors For For Management GENERAL ELECTRIC COMPANY Ticker:GESecurity ID:369604103 Meeting Date: APR 27, 2011Meeting Type: Annual Record Date:FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 19 Advisory Vote on Say on Pay Frequency One Year One Year Management 20 Provide for Cumulative Voting Against For Shareholder 21 Performance-Based Equity Awards Against For Shareholder 22 Withdraw Stock Options Granted to Executive Officers Against Against Shareholder 23 Report on Climate Change Business Risk Against Against Shareholder 24 Report on Animal Testing and Plans for Reduction Against Against Shareholder HONEYWELL INTERNATIONAL INC. Ticker:HONSecurity ID:438516106 Meeting Date: APR 25, 2011Meeting Type: Annual Record Date:FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Judd Gregg For For Management 8 Elect Director Clive R. Hollick For For Management 9 Elect Director George Paz For For Management 10 Elect Director Bradley T. Sheares For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Approve Omnibus Stock Plan For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder HORIZON TECHNOLOGY FINANCE CORPORATION Ticker:HRZNSecurity ID:44045A102 Meeting Date: MAY 05, 2011Meeting Type: Annual Record Date:MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David P. Swanson For For Management Elect Director James J. Bottiglieri For For Management 2 Ratify Auditors For For Management 3 Approve Issuance of Shares for a Private Placement For For Management INTEL CORPORATION Ticker:INTCSecurity ID:458140100 Meeting Date: MAY 19, 2011Meeting Type: Annual Record Date:MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Qualified Employee Stock Purchase Plan For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Advisory Vote on Say on Pay Frequency None One Year Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker:IBMSecurity ID:459200101 Meeting Date: APR 26, 2011Meeting Type: Annual Record Date:FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director W. R. Brody For For Management 3 Elect Director K. I. Chenault For For Management 4 Elect Director M. L. Eskew For For Management 5 Elect Director S. A. Jackson For For Management 6 Elect Director A. N. Liveris For For Management 7 Elect Director W. J. McNerney, Jr. For For Management 8 Elect Director J. W. Owens For For Management 9 Elect Director S. J. Palmisano For For Management 10 Elect Director J. E. Spero For For Management 11 Elect Director S. Taurel For For Management 12 Elect Director L. H. Zambrano For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Advisory Vote on Say on Pay Frequency Three One Year Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Political Contributions Against For Shareholder 18 Report on Lobbying Expenses Against For Shareholder INVESCO LTD. Ticker:IVZSecurity ID:G491BT108 Meeting Date: MAY 26, 2011Meeting Type: Annual Record Date:MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rex D. Adams For For Management Elect Director John Banham For For Management Elect Director Denis Kessler For Against Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management JPMORGAN CHASE & CO. Ticker:JPMSecurity ID:46625H100 Meeting Date: MAY 17, 2011Meeting Type: Annual Record Date:MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Stephen B. Burke For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director James Dimon For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Laban P. Jackson, Jr. For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Omnibus Stock Plan For Against Management 16 Affirm Political Non-Partisanship Against Against Shareholder 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report on Loan Modifications Against Against Shareholder 19 Report on Political Contributions Against For Shareholder 20 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Against Against Shareholder 21 Require Independent Board Chairman Against Against Shareholder KRAFT FOODS INC. Ticker:KFTSecurity ID:50075N104 Meeting Date: MAY 24, 2011Meeting Type: Annual Record Date:MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Peter B. Henry For For Management 4 Elect Director Lois D. Juliber For For Management 5 Elect Director Mark D. Ketchum For For Management 6 Elect Director Richard A. Lerner For For Management 7 Elect Director Mackey J. McDonald For For Management 8 Elect Director John C. Pope For For Management 9 Elect Director Fredric G. Reynolds For For Management 10 Elect Director Irene B. Rosenfeld For For Management 11 Elect Director J.F. Van Boxmeer For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Amend Non-Employee Director Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management LIMITED BRANDS, INC. Ticker:LTDSecurity ID:532716107 Meeting Date: MAY 26, 2011Meeting Type: Annual Record Date:MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donna A. James For For Management 2 Elect Director Jeffrey H. Miro For For Management 3 Elect Director Raymond Zimmerman For For Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Approve Executive Incentive Bonus Plan For For Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Reduce Supermajority Vote Requirement Against For Shareholder LINCOLN NATIONAL CORPORATION Ticker:LNCSecurity ID:534187109 Meeting Date: MAY 26, 2011Meeting Type: Annual Record Date:MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis R. Glass For For Management 2 Elect Director Gary C. Kelly For For Management 3 Elect Director Michael F. Mee For For Management 4 Ratify Auditors For For Management 5 Amend Articles of Incorporation Allowing Shareholders to Amend the Bylaws For For Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 7 Advisory Vote on Say on Pay Frequency One Year One Year Management MATTEL, INC. Ticker:MATSecurity ID:577081102 Meeting Date: MAY 13, 2011Meeting Type: Annual Record Date:MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Dolan For For Management 2 Elect Director Robert A. Eckert For For Management 3 Elect Director Frances D. Fergusson For For Management 4 Elect Director Tully M. Friedman For For Management 5 Elect Director Dominic Ng For For Management 6 Elect Director Vasant M. Prabhu For For Management 7 Elect Director Andrea L. Rich For For Management 8 Elect Director Dean A. Scarborough For For Management 9 Elect Director Christopher A. Sinclair For For Management 10 Elect Director G. Craig Sullivan For For Management 11 Elect Director Kathy Brittain White For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Call Special Meeting For Against Management 15 Ratify Auditors For For Management MERCK & CO., INC. Ticker:MRKSecurity ID:58933Y105 Meeting Date: MAY 24, 2011Meeting Type: Annual Record Date:MAR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Kenneth C. Frazier For For Management 5 Elect Director Thomas H. Glocer For For Management 6 Elect Director Steven F. Goldstone For For Management 7 Elect Director William B. Harrison. Jr. For For Management 8 Elect Director Harry R. Jacobson For For Management 9 Elect Director William N. Kelley For For Management 10 Elect Director C. Robert Kidder For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director Carlos E. Represas For For Management 13 Elect Director Patricia F. Russo For For Management 14 Elect Director Thomas E. Shenk For For Management 15 Elect Director Anne M. Tatlock For For Management 16 Elect Director Craig B. Thompson For For Management 17 Elect Director Wendell P. Weeks For For Management 18 Elect Director Peter C. Wendell For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 21 Advisory Vote on Say on Pay Frequency Three Years One Year Management METLIFE, INC. Ticker:METSecurity ID:59156R108 Meeting Date: APR 26, 2011Meeting Type: Annual Record Date:MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven A. Kandarian For For Management Elect Director Sylvia Mathews Burwell For For Management Elect Director Eduardo Castro-Wright For For Management Elect Director Cheryl W. Grise For For Management Elect Director Lulu C. Wang For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management MFA FINANCIAL, INC. Ticker:MFASecurity ID:55272X102 Meeting Date: MAY 24, 2011Meeting Type: Annual Record Date:MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen R. Blank For For Management Elect Director William S. Gorin For For Management 2 Increase Authorized Capital Stock For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency Three One Year Management 5 Ratify Auditors For For Management NORDIC AMERICAN TANKER SHIPPING LTD. Ticker:NATSecurity ID:G65773106 Meeting Date: JUN 01, 2011Meeting Type: Annual Record Date:APR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Herbjorn Hansson as Director For Withhold Management Elect Sir David Giibbons as Director For For Management Elect Adreas Ove Ugland as Director For For Management Elect Jim Kelly as Director For For Management Elect Jan Erik Langangen as Director For Withhold Management Elect Paul J. Hopkins as Director For For Management Elect Richard H. K. Vietor as Director For For Management 2 Ratify Deloitte AS as Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Increase Authorized Common Stock For For Management 5 Change Company Name to Nordic American Tankers Limited For For Management 6 Receive Financial Statements and Statutory Reports (Non-Voting) None None Management 7 Transact Other Business (Non-Voting) None None Management NYSE EURONEXT Ticker:NYXSecurity ID:629491101 Meeting Date: APR 28, 2011Meeting Type: Annual Record Date:MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andre Bergen For For Management 2 Elect Director Ellyn L. Brown For For Management 3 Elect Director Marshall N. Carter For For Management 4 Elect Director Dominique Cerutti For For Management 5 Elect Director Patricia M. Cloherty For For Management 6 Elect Director Sir George Cox For For Management 7 Elect Director Sylvain Hefes For For Management 8 Elect Director Jan-michiel Hessels For For Management 9 Elect Director Duncan M. McFarland For For Management 10 Elect Director James J. McNulty For For Management 11 Elect Director Duncan L. Niederauer For For Management 12 Elect Director Ricardo Salgado For For Management 13 Elect Director Robert G. Scott For For Management 14 Elect Director Jackson P. Tai For For Management 15 Elect Director Rijnhard Van Tets For For Management 16 Elect Director Sir Brian Williamson For For Management 17 Ratify Auditors For For Management 18 Reduce Supermajority Vote Requirement For For Management 19 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 20 Advisory Vote on Say on Pay Frequency None One Year Management 21 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 22 Provide Right to Act by Written Consent Against For Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker:OXYSecurity ID:674599105 Meeting Date: MAY 06, 2011Meeting Type: Annual Record Date:MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For Against Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Advisory Vote on Say on Pay Frequency None One Year Management 17 Review Political Expenditures and Processes Against For Shareholder 18 Request Director Nominee with Environmental Qualifications Against Against Shareholder PEOPLE'S UNITED FINANCIAL, INC. Ticker:PBCTSecurity ID:712704105 Meeting Date: APR 21, 2011Meeting Type: Annual Record Date:FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Barnes For For Management Elect Director Collin P. Baron For For Management Elect Director Richard M. Hoyt For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management PEPSICO, INC. Ticker:PEPSecurity ID:713448108 Meeting Date: MAY 04, 2011Meeting Type: Annual Record Date:MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D. Vasella For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Advisory Vote on Say on Pay Frequency Three One Year Management 15 Ratify Auditors For For Management 16 Adopt Majority Voting for Uncontested Election of Directors For For Management 17 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 18 Report on Political Contributions Against Against Shareholder PFIZER INC. Ticker:PFESecurity ID:717081103 Meeting Date: APR 28, 2011Meeting Type: Annual Record Date:MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director W. Don Cornwell For For Management 5 Elect Director Frances D. Fergusson For For Management 6 Elect Director William H. Gray III For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 16 Advisory Vote on Say on Pay Frequency Two Years One Year Management 17 Publish Political Contributions Against Against Shareholder 18 Report on Public Policy Advocacy Process Against Against Shareholder 19 Adopt Policy to Restrain Pharmaceutical Price Increases Against Against Shareholder 20 Provide Right to Act by Written Consent Against For Shareholder 21 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 22 Report on Animal Testing and Plans for Reduction Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker:PMSecurity ID:718172109 Meeting Date: MAY 11, 2011Meeting Type: Annual Record Date:MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For Against Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Effect of Marketing Practices on the Poor Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder PPG INDUSTRIES, INC. Ticker:PPGSecurity ID:693506107 Meeting Date: APR 21, 2011Meeting Type: Annual Record Date:FEB 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen F. Angel For For Management Elect Director Hugh Grant For For Management Elect Director Michele J. Hooper For For Management Elect Director Robert Mehrabian For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Report on Community Environmental Impact Disclosure Process Against Against Shareholder SEASPAN CORPORATION Ticker:SSWSecurity ID:Y75638109 Meeting Date: APR 30, 2011Meeting Type: Annual Record Date:MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Peter Shaerf as Director For For Management 1b Elect John C. Hsu as Director For For Management 2 Approve KPMG LLP Chartered Accountants as Auditors For For Management SOLAR CAPITAL LTD. Ticker:SLRCSecurity ID:83413U100 Meeting Date: JUN 09, 2011Meeting Type: Annual Record Date:APR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce Spohler For For Management Elect Director Steven Hochberg For For Management 2 Ratify Auditors For For Management 3 Approve Issuance of Shares for a Private Placement For For Management 4 Approve Issuance of Warrants/Convertible Debentures For Against Management TARGET CORPORATION Ticker:TGTSecurity ID:87612E106 Meeting Date: JUN 08, 2011Meeting Type: Annual Record Date:APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roxanne S. Austin For For Management 2 Elect Director Calvin Darden For For Management 3 Elect Director Mary N. Dillon For For Management 4 Elect Director James A. Johnson For For Management 5 Elect Director Mary E. Minnick For For Management 6 Elect Director Anne M. Mulcahy For For Management 7 Elect Director Derica W. Rice For For Management 8 Elect Director Stephen W. Sanger For For Management 9 Elect Director Gregg W. Steinhafel For For Management 10 Elect Director John G. Stumpf For For Management 11 Elect Director Solomon D. Trujillo For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Compensation Benchmarking Policy Against For Shareholder 17 Report on Electronics Recycling and Preventing E-Waste Export Against For Shareholder THE COCA-COLA COMPANY Ticker:KOSecurity ID:191216100 Meeting Date: APR 27, 2011Meeting Type: Annual Record Date:FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Barry Diller For For Management 5 Elect Director Evan G. Greenberg For For Management 6 Elect Director Alexis M. Herman For For Management 7 Elect Director Muhtar Kent For For Management 8 Elect Director Donald R. Keough For For Management 9 Elect Director Maria Elena Lagomasino For For Management 10 Elect Director Donald F. McHenry For For Management 11 Elect Director Sam Nunn For For Management 12 Elect Director James D. Robinson III For For Management 13 Elect Director Peter V. Ueberroth For For Management 14 Elect Director Jacob Wallenberg For For Management 15 Elect Director James B. Williams For For Management 16 Ratify Auditors For For Management 17 Amend Executive Incentive Bonus Plan For For Management 18 Amend Restricted Stock Plan For For Management 19 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 20 Advisory Vote on Say on Pay Frequency One Year One Year Management 21 Publish Report on Chemical Bisphenol-A (BPA) Against For Shareholder THE DOW CHEMICAL COMPANY Ticker:DOWSecurity ID:260543103 Meeting Date: MAY 12, 2011Meeting Type: Annual Record Date:MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director Jennifer M. Granholm For For Management 7 Elect Director John B. Hess For For Management 8 Elect Director Andrew N. Liveris For For Management 9 Elect Director Paul Polman For For Management 10 Elect Director Dennis H. Reilley For For Management 11 Elect Director James M. Ringler For For Management 12 Elect Director Ruth G. Shaw For For Management 13 Elect Director Paul G. Stern For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Advisory Vote on Say on Pay Frequency Three One Year Management 17 Provide Right to Act by Written Consent Against For Shareholder THE SOUTHERN COMPANY Ticker:SOSecurity ID:842587107 Meeting Date: MAY 25, 2011Meeting Type: Annual Record Date:MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. P. Baranco For For Management Elect Director J. A. Boscia For For Management Elect Director H. A. Clark, III For For Management Elect Director T. A. Fanning For For Management Elect Director H.W. Habermeyer, Jr. For For Management Elect Director V.M Hagen For For Management Elect Director W.A. Hood, Jr. For For Management Elect Director D. M. James For For Management Elect Director D. E. Klein For For Management Elect Director J. N. Purcell For For Management Elect Director W. G. Smith, Jr. For For Management Elect Director S. R. Specker For For Management Elect Director L.D. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker:UTXSecurity ID:913017109 Meeting Date: APR 13, 2011Meeting Type: Annual Record Date:FEB 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier For For Management 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Charles R. Lee For For Management 8 Elect Director Richard D. McCormick For For Management 9 Elect Director Harold McGraw III For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director H. Patrick Swygert For For Management 12 Elect Director Andre Villeneuve For For Management 13 Elect Director Christine Todd Whitman For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 17 Advisory Vote on Say on Pay Frequency None One Year Management 18 Stock Retention/Holding Period Against For Shareholder VERIZON COMMUNICATIONS INC. Ticker:VZSecurity ID:92343V104 Meeting Date: MAY 05, 2011Meeting Type: Annual Record Date:MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Lowell C. Mcadam For For Management 5 Elect Director Sandra O. Moose For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Donald T. Nicolaisen For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Disclose Prior Government Service Against Against Shareholder 17 Performance-Based Equity Awards Against For Shareholder 18 Restore or Provide for Cumulative Voting Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder WASTE MANAGEMENT, INC. Ticker:WMSecurity ID:94106L109 Meeting Date: MAY 13, 2011Meeting Type: Annual Record Date:MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pastora San Juan Cafferty For For Management 2 Elect Director Frank M. Clark, Jr. For For Management 3 Elect Director Patrick W. Gross For For Management 4 Elect Director John C. Pope For For Management 5 Elect Director W. Robert Reum For For Management 6 Elect Director Steven G. Rothmeier For For Management 7 Elect Director David P. Steiner For For Management 8 Elect Director Thomas H. Weidemeyer For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Provide Right to Call Special Meeting For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dividend and Income Fund, Inc. By: /s/ Thomas B. Winmill Thomas B. Winmill, President Date: August 29, 2011
